Weaver, J.
*362Schools and SCHOOL DISTRICTS : formation of districts : territorial limitation : conflicting statutes. *361The town of South Fort Des Moines has been duly incorporated under the laws of the state. Its boundaries *362include a half section of land, all of which is a part of the Independent District of Maple Grove. It has a population of 400, and plaintiffs are voters residing therein. The controversy in this case arises as follows: 42 voters of the town of South Fort Des Moines signed and presented to the board of directors of the Independent District of Maple Grove a petition for the establishment of a new independent district, which should include all the territory of said town, arid that an election be called for that purpose, as provided by statute, Sec. 2794, Code Sup., 1913. The defendant board of directors refused to grant the petition or to call an election as .therein requested. This action was thereupon begun to require the board to call an election and permit the voters of the town to express their wishes upon the question of establishing the new district. The district court found in favor of the defendants, and plaintiffs appeal.
The truth of the statement of facts, as above related, is conceded; but it seems to have been the theory of the trial court, as it is of the defendants, that the board of directors is clothed with discretion to grant or deny the request to call an-, election, and that its finding or decision thereon cannot be vacated or overruled by the court in a proceeding of this nature.' With that holding, we cannot agree.
It is to be regretted that a multiplicity of changes and amendments makes it frequently a matter of no little difficulty to avoid confusion in the administration of our school laws; and, among other things, no little litigation has arisen with respect to the organization of independent districts. - We think, however, that the particular question here presented is not open to substantial doubt. The legislature, in its wisdom, has recognized the fact that, owing to variety of local conditions, a method or plan of organization -which is suitable or convenient in one case may not be in another ; and, to meet the varying-wants of school communities, has provided different proceedings by which the desired end may be *363accomplished. By Code Secs. 2744 and 2754, school corporations are classed as school townships, independent school districts of cities and incorporated towns, and rural independent ■districts. Each of these corporations is managed by a board of directors.
For the formation of new independent districts, the following provisions are made: See. 2794, Code Sup., 1913, directs that, upon the written petition of 10 voters of a city, town or village of over 100 residents to the board of directors of the school corporation in which the city, town, or village is situated, such board shall establish the boundaries of the proposed independent district, including therein not less than all of such city, town or village, and shall give notice of a meeting of which all voters within the territory of such proposed district shall be allowed to vote by ballot for or against such separate organization. If'the vote is in favor of .establishing a new district, then it is provided by Code Sec. 2795 that the organization shall be completed by an election- of a board of directors for its government.
It will be noted that the foregoing appears to be expressly provided for the benefit of cities,' towns and villages desiring to be organized into independent districts of the first class or kind above mentioned. The next section, Code See. 2797, provides the manner of creating and organizing new rural independent districts. Following this, Code Sec. 2798 provides a plan by which, upon proceedings initiated by the board of directors of one or more independent districts, such districts may be subdivided, or territory be transferred from one district to another; but, in proceedings thus begun, no district shall be reduced to less than two government sections, provided, however, that if there be within the territory “a town or village, with not less than 100 inhabitants”, it may be organized with a territory of two square miles, if so voted by a majority of its electors. The more recent statute relating to consolidated districts does not affect the question here *364under consideration, and we omit further reference to its provisions.
The net effect of the several code sections to which we have referred makes it very clear that the law contemplates the right of all cities, towns, and villages of more than 100 inhabitants to organize themselves into independent school districts, and that, upon presenting the proper petition to the board of directors of the school corporation in which their territory is embraced, it is mandatory upon the board to fix the boundaries of the proposed district, and call a meeting or election, at which the body of voters may, by ballot, express their preference for or against separate organization. The language of the statute is mandatory in form, as well as in apparent meaning, and there is nowhere any suggestion of discretion in the board to refuse to call the election when the statutory conditions are complied with. The sole office of the board in such cases is to determine, first, whether the town or village has more than 100 inhabitants, and whether the petition is signed by 10 or more qualified voters, and, if these conditions have been met, then it is their duty to proceed to establish the boundaries and call the meeting of the voters.
The proceedings authorized by Sees. 2794 and 2798 are distinct. The former is initiated by the people, and, while a minimum limit is placed upon population, none is imposed upon the territory to be organized. The latter is initiated by the board of directors, and, while a minimum limit is placed upon the territory, none is imposed upon the population required for organization. Both sections can be given effect without destroying either.
Thus far we have addressed ourselves to the question solely as one of statutory construction, but it seems also to have already been settled by authoritative precedent. Munn v. School District, 110 Iowa 652. We there said that if, in a proceeding under this statute, it appears that the village has more than 100 residents, and the proper number of the *365voters have signed the petition, “no option is left save to iix the boundaries of the proposed district and order the election”. So also in the case of School Township of Bloomfield, etc., v. Independent School Dist., 134 Iowa 349, it was held that when the proper preliminary steps have been taken by the petitioners, “the school board has no alternative but to proceed in accordance with the petition and follow the lines marked out by the statute”. That the statutory provision against organizing independent districts with less than two sections of land has no application in a proceeding of this kind under Sec. 2794 is expressly held in Rural School District v. Kelley, 120 Iowa 119. , It has also been decided that Sec. 2794 has not been repealed by later legislation with reference to independent districts. School District v. Stockport, 149 Iowa 480.
The right of the petitioners and of the people whom they represent to have an election upon the organization of an independent district is, therefore, beyond the domain of fair dispute. They have a population four times the minimum prescribed by the statute. The petition presented to the board was signed by more than four times the number of voters required to authorize the call of an election, and the board having refused to proceed, a writ to compel such action should issue.
It is not for the board of directors, nor for this court, to consider whether the movement on the part of the petitioners is a wise one, and the possibility or probability that the proposed district may not be able to successfully maintain a creditable high school cannot affect the merits of this case, if, as we hold, the right contended for by the. plaintiffs has been clearly conferred upon them by the statute. A community of 400 Iowa people ought to be able to care for themselves fairly well in a matter so closely and vitally affecting their interest as the maintenance of a public school, suited to the educational needs of their children; but, be this as it may, the legislature has given them the right which they *366assert, and it is the duty of the courts to respect it. The judgment below will be reversed and cause remanded, with direction to the district court to issue a writ of mandamus as prayed in plaintiff’s petition.- — Reversed and Remanded.
Deemer, C. J., Ladd and Gaynor, JJ., concur; Salinger, J., specially concurs; Evans and Preston, JJ., dissent.